Exhibit 10.05
 
THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO INNOVUS
PHARMACEUTICALS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.


INNOVUS PHARMACEUTICALS, INC.


WARRANT TO PURCHASE SHARES OF COMMON STOCK


1. Issuance. In consideration of good and valuable consideration as set forth in
the Purchase Agreement (defined below), including without limitation the
Purchase Price (as defined in the Purchase Agreement), the receipt and
sufficiency of which are hereby acknowledged by Innovus Pharmaceuticals, Inc., a
Nevada corporation (the “Company”); Vista Capital Investments, LLC, its
successors and/or registered assigns (the “Holder”), is hereby granted the right
to purchase at any time on or after the Issue Date (as defined below) until the
date which is the last calendar day of the month in which the fifth anniversary
of the Issue Date occurs (the “Expiration Date”), 500,000 fully paid and
nonassessable shares (the “Warrant Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), as such number of Warrant Shares
may be adjusted from time to time pursuant to the terms and conditions of this
Warrant to Purchase Shares of Common Stock (this “Warrant”).  This Warrant is
being issued pursuant to the terms of that certain Securities Purchase Agreement
dated January 21, 2015, to which the Company and the Holder are parties (as the
same may be amended from time to time, the “Purchase Agreement”).
 
Unless otherwise indicated herein, capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement.
 
This Warrant was originally issued to the Holder on January 16, 2015 (the “Issue
Date”).
 
2. Exercise of Warrant.
 
2.1. General.
 
(a) This Warrant is exercisable in whole or in part at any time and from time to
time commencing on the Issue Date and ending on the Expiration Date. Such
exercise shall be effectuated by submitting to the Company (either by delivery
to the Company or by email or facsimile transmission) a completed and duly
executed Notice of Exercise substantially in the form attached to this Warrant
as Exhibit A (the “Notice of Exercise”). The date such Notice of Exercise is
either faxed, emailed or delivered to the Company shall be the “Exercise Date,”
provided that, if such exercise represents the full exercise of the outstanding
balance of the Warrant, the Holder shall tender this Warrant to the Company
within five (5) Trading Days thereafter, but only if the Warrant Shares to be
delivered pursuant to the Notice of Exercise have been delivered to the Holder
as of such date. The Notice of Exercise shall be executed by the Holder and
shall indicate (i) the number of Warrant Shares (as defined below) to be issued
pursuant to such exercise, and (ii) if applicable (as provided below), whether
the exercise is a cashless exercise.
 
For purposes of this Warrant, the term “Trading Day” means any day during which
the principal market on which the Common Stock is traded (the “Principal
Market”) shall be open for business.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  To the extent this Warrant is not previously exercised, and if the Market
Price of one Warrant Share is greater than the Exercise Price, the Holder may
elect to receive Warrant Shares, in lieu of a cash exercise, equal to the value
of this Warrant determined in the manner described below (or of any portion
thereof remaining unexercised) by surrender of this Warrant and a Notice of
Exercise, in which event the Company shall issue to Holder a number of Shares
computed using the following formula:
 
X = Y (A-B)
      A


 
Where X = the number of Warrant Shares to be issued to Holder.
             Y =  the number of Warrant Shares that the Holder elects to
purchase under this Warrant (at the date of such calculation).
 
A =the Market Price (at the date of such calculation).
 
B =Exercise Price (as adjusted to the date of such calculation).

 
For the purposes of this Warrant, the following terms shall have the following
meanings:
 
“Affiliate” shall mean an affiliate as such term is defined in Rule 144 under
the Securities Act of 1933, as amended (or a successor rule).
 
“Aggregate Exercise Price Payable” shall mean the product of multiplying the
number of Warrant Shares exercisable by the Exercise Price.
 
“Closing Price” shall mean the 4:00 P.M. last sale price of the Common Stock on
the Principal Market on the relevant Trading Day(s), as reported by Bloomberg LP
(or if that service is not then reporting the relevant information regarding the
Common Stock, a comparable reporting service of national reputation selected by
the Holder and reasonably acceptable to the Company) (“Bloomberg”) for the
relevant date.
 
“Deemed Issuance” means a requested conversion under the Note that is not
honored by the Company.
 
“Exercise Price” shall mean $0.30 per share of Common Stock, subject to
adjustments herein.
 
“Market Price” shall mean the Closing Price for the Common Stock on the Trading
Day that is two Trading Days prior to the Exercise Date.
 
“Note” shall mean that certain Promissory Note issued by the Company to the
Holder pursuant to the Purchase Agreement, as the same may be amended from time
to time, and including any promissory note(s) that replace or are exchanged for
such referenced promissory note.
 
(c) If the Notice of Exercise form elects a “cash” exercise (or if the cashless
exercise referred to in the immediately preceding subsection (b) is not
available in accordance with the terms hereof), the Exercise Price per share of
Common Stock for the Warrant Shares shall be payable, at the election of the
Holder, in cash or by certified or official bank check or by wire transfer in
accordance with instructions provided by the Company at the request of the
Holder.
 
(d) Upon the appropriate payment to the Company, if any, of the Exercise Price
for the Warrant Shares, together with the surrender of this Warrant (if
required), the Company shall promptly, but in no case later than the date that
is three (3) Trading Days following the date the Exercise Price is paid to the
Company (or with respect to a “cashless exercise,” the date that is three (3)
Trading Days following the Exercise Date) (the “Delivery Date”), provided that
all DWAC Eligible Conditions (as defined in the Note) are then satisfied,
deliver or cause the Company’s Transfer Agent to deliver the applicable Warrant
Shares electronically via the Deposit/Withdrawal at Custodian (“DWAC”) system to
the account designated by the Holder on the Notice of Exercise.  If all DWAC
Eligible Conditions are not then satisfied, the Company shall instead issue and
deliver or cause to be issued and delivered (via reputable overnight courier) to
the address as specified in the Notice of Exercise, a certificate, registered in
the name of the Holder or its designee, for the number of Warrant Shares to
which the Holder shall be entitled.  For the avoidance of doubt, the Company has
not met its obligation to deliver Warrant Shares by the Delivery Date unless the
Transfer Agent has posted the shares for DWAC pickup and the Holder or its
broker, as applicable, has been notified of this availability, or if the DWAC
Eligible Conditions are not then satisfied, has actually received the
certificate representing the applicable Warrant Shares no later than the close
of business on the relevant Delivery Date pursuant to the terms set forth above.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) If Warrant Shares are delivered later than as required under subsection (d)
immediately above, the Company agrees to pay, in addition to all other remedies
available to the Holder in the Transaction Documents, a late charge equal to the
greater of (i) $2,000.00 and (ii) 2% of the product of (1) the sum of the number
of shares of Common Stock not issued to the Holder on a timely basis and to
which the Holder is entitled multiplied by (2) the Closing Price of the Common
Stock on the Trading Day immediately preceding the last possible date which the
Company could have issued such shares of Common Stock to the Holder without
violating this Warrant, per Trading Day until such Warrant Shares are delivered.
The Company shall pay any late charges incurred under this subsection in
immediately available funds upon demand; provided, however, that, at the option
of the Holder (without notice to the Company), such amount owed may be added to
the principal amount of the Note.  Furthermore, in addition to any other
remedies which may be available to the Holder, in the event that the Company
fails for any reason to effect delivery of the Warrant Shares as required under
subsection (d) immediately above, the Holder may revoke all or part of the
relevant Warrant exercise by delivery of a notice to such effect to the Company,
whereupon the Company and the Holder shall each be restored to their respective
positions immediately prior to the exercise of the relevant portion of this
Warrant, except that the late charge described above shall be payable through
the date notice of revocation or rescission is given to the Company.
 
(f) The Holder shall be deemed to be the holder of the Warrant Shares issuable
to it in accordance with the provisions of this Section 2.1 on the Exercise
Date.
 
2.2. Ownership Limitation. If at any time after the Closing, the Buyer shall or
would receive shares of Common Stock in payment of interest or principal under
Note, upon conversion of Note, under the Warrant, or upon exercise of the
Warrant, so that the Buyer would, together with other shares of Common Stock
held by it or its Affiliates, own or beneficially own by virtue of such action
or receipt of additional shares of Common Stock a number of shares exceeding
9.99% of the number of shares of Common Stock outstanding on such date (the
“Maximum Percentage”), the Company shall not be obligated and shall not issue to
the Buyer and the Buyer shall not receive any shares of Common Stock which would
exceed the Maximum Percentage, but only until such time as the Maximum
Percentage would no longer be exceeded by any such receipt of shares of Common
Stock by the Buyer. The foregoing limitations are enforceable, unconditional and
non-waivable and shall apply to all Affiliates and assigns of the Buyer.
 
3. Mutilation or Loss of Warrant. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver to the Holder
a new Warrant of like tenor and date and any such lost, stolen, destroyed or
mutilated Warrant shall thereupon become void.
 
4. Rights of the Holder. The Holder shall not, by virtue of this Warrant alone,
be entitled to any rights of a stockholder in the Company, either at law or in
equity, and the rights of the Holder with respect to or arising under this
Warrant are limited to those expressed in this Warrant and are not enforceable
against the Company except to the extent set forth herein.
 
5. Certain Adjustments.
 
5.1. Capital Adjustments. If the Company shall at any time prior to the
expiration of this Warrant subdivide the Common Stock, by split-up or stock
split, or otherwise, or combine its Common Stock, or issue additional shares of
its Common Stock as a dividend, the number of Warrant Shares issuable upon the
exercise of this Warrant shall forthwith be automatically increased
proportionately in the case of a subdivision, split or stock dividend, or
proportionately decreased in the case of a combination.  Appropriate adjustments
shall also be made to the Exercise Price, Market Price (in the event of a
cashless exercise), and other applicable amounts, but the aggregate purchase
price payable for the total number of Warrant Shares purchasable under this
Warrant (as adjusted) shall remain the same. Any adjustment under this
Section 5.1 shall become effective automatically at the close of business on the
date the subdivision or combination becomes effective, or as of the record date
of such dividend, or in the event that no record date is fixed, upon the making
of such dividend.
 
 
 

--------------------------------------------------------------------------------

 
 
5.2. Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the capital stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 5.1 above), then the Company shall make appropriate
provision so that the Holder shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by the Holder immediately prior to
such reclassification, reorganization, or change.  In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Warrant Share payable hereunder, provided the aggregate purchase price shall
remain the same.
 
5.3. Dilutive Issuances. If the Company, at any time while this Warrant is
outstanding, shall sell or grant any option to purchase, or sell or grant any
right to re-price, or otherwise dispose of or issue (or announce any offer,
sale, grant or any option to purchase or other disposition) any Common Stock or
Common Stock Equivalents entitling any Person to acquire shares of Common Stock,
at an effective price per share less than the then Exercise Price (such lower
price, the “Base Share Price” and such issuances collectively, a “Dilutive
Issuance”) in any financing greater than $25,000 (if the holder of the Common
Stock or Common Stock Equivalents so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share which is less
than the Exercise Price, such issuance shall be deemed to have occurred for less
than the Exercise Price on such date of the Dilutive Issuance), then the
Exercise Price shall be reduced and only reduced to equal the Base Share Price
and the number of Warrant Shares issuable hereunder shall be increased such that
the Aggregate Exercise Price Payable hereunder, after taking into account the
decrease in the Exercise Price, shall be equal to the Aggregate Exercise Price
Prior to such adjustment. Such adjustment shall be made whenever such Common
Stock or Common Stock Equivalents are issued.  Notwithstanding the foregoing, no
adjustments shall be made, paid or issued under this Section 5.3 in respect to
Exempt Issuances. Exempt Issuances means the issuance of (a) Common Stock or
options to employees, officers, directors, consultants or collaborators of the
Company pursuant to any stock or option plan duly adopted for such purpose, by a
majority of the non-employee members of the Board of Directors or a majority of
the members of a committee of non-employee directors established for such
purpose, (b) securities issued pursuant to commercial collaborations,
acquisitions or strategic transactions approved by a majority of the
disinterested directors or (c), any Dilutive Issuance in any amount less than
$25,000. The Company shall notify the Holder in writing, no later than three
Trading Days following the issuance of any Common Stock or Common Stock
Equivalents subject to this Section 5.3, indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price and
other pricing terms (such notice the “Dilutive Issuance Notice”).  For purposes
of clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 5.3, upon the occurrence of any Dilutive Issuance,
after the date of such Dilutive Issuance the Holder is entitled to receive a
number of Warrant Shares based upon the Base Share Price regardless of whether
the Holder accurately refers to the Base Share Price in the Notice of Exercise.
Without limiting any other provision contained herein, when any adjustment is
required to be made in the number or kind of shares purchasable upon exercise of
this Warrant, or in the Exercise Price, pursuant to the terms hereof, the
Company shall promptly notify the Holder of such event and of the number of
Warrant Shares or other securities or property thereafter purchasable upon
exercise of this Warrant.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the shares of Common Stock issuable on the exercise of this Warrant, the
Company at its expense will promptly cause its Chief Financial Officer or other
appropriate designee to compute such adjustment or readjustment in accordance
with the terms of this Warrant and prepare a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock issued or sold or deemed to have been issued or sold, (b) the
number of shares of Common Stock outstanding or deemed to be outstanding, and
(c) the Exercise Price and the number of shares of Common Stock to be received
upon exercise of this Warrant, in effect immediately prior to such adjustment or
readjustment and as adjusted or readjusted as provided in this Warrant. The
Company will forthwith mail a copy of each such certificate to the Holder and
any Warrant Agent (as defined below) appointed pursuant to Section 8
hereof.  Nothing in this Section 6 shall be deemed to limit any other provision
contained herein.
 
7. Transfer to Comply with the Securities Act. This Warrant, and the Warrant
Shares, have not been registered under the 1933 Act. This Warrant, the Warrant
Shares and any other security issued or issuable upon exercise of this Warrant
may only be sold, transferred, pledged or hypothecated (other than to an
Affiliate) if (a) there exists an effective registration statement under the
1933 Act relating to such security or (b) the Company has received an opinion of
counsel reasonably satisfactory to the Company that registration is not required
under the 1933 Act. Until such time as registration has occurred under the 1933
Act, each certificate for this Warrant, the Warrant Shares and any other
security issued or issuable upon exercise of this Warrant shall contain a
legend, in form and substance satisfactory to counsel for the Company, setting
forth the restrictions on transfer contained in this Section 7. Any such
transfer shall be accompanied by a transferor assignment substantially in the
form attached to this Warrant as Exhibit B (the “Transferor Assignment”),
executed by the transferor and the transferee and submitted to the Company. Upon
receipt of the duly executed Transferor Assignment, the Company shall register
the transferee thereon as the new Holder on the books and records of the Company
and such transferee shall be deemed a “registered holder” or “registered assign”
for all purposes hereunder, and shall have all the rights of the Holder.
 
8. Warrant Agent. The Company may, by written notice to the Holder, appoint an
agent (a “Warrant Agent”) for the purpose of issuing shares of Common Stock on
the exercise of this Warrant pursuant hereto, exchanging this Warrant pursuant
hereto, and replacing this Warrant pursuant hereto, or any of the foregoing, and
thereafter any such issuance, exchange or replacement, as the case may be, shall
be made at such office by such Warrant Agent.
 
9. Transfer on the Company’s Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the Holder as the absolute owner
hereof for all purposes, notwithstanding any notice to the contrary.
 
10. Notices.  Any notice required or permitted hereunder shall be given in the
manner provided in the subsection titled “Notices” in the Purchase Agreement,
the terms of which are incorporated herein by reference.
 
11. Supplements and Amendments; Whole Agreement.  This Warrant may be amended or
supplemented only by an instrument in writing signed by the parties hereto. This
Warrant, together with the Purchase Agreement and all the other Transaction
Documents, taken together, contain the full understanding of the parties hereto
with respect to the subject matter hereof and thereof and there are no
representations, warranties, agreements or understandings with respect to the
subject matter hereof and thereof other than as expressly contained herein and
therein.
 
12. Governing Law.  This Warrant shall be governed by and interpreted in
accordance with the laws of the State of Nevada, without giving effect to the
principles thereof regarding the conflict of laws. The Company and, by accepting
this Warrant, the Holder, each irrevocably (a) consent to and expressly submit
to the exclusive personal jurisdiction of any state or federal court sitting in
San Diego County, California in connection with any dispute or proceeding
arising out of or relating to this Warrant, (b) agree that all claims in respect
of any such dispute or proceeding may only be heard and determined in any such
court, (c) expressly submit to the venue of any such court for the purposes
hereof, and (d) waive any claim of improper venue and any claim or objection
that such courts are an inconvenient forum or any other claim or objection to
the bringing of any such proceeding in such jurisdictions or to any claim that
such venue of the suit, action or proceeding is improper. The Company and, by
accepting this Warrant, the Holder, each hereby irrevocably consent to the
service of process of any of the aforementioned courts in any such proceeding by
the mailing of copies thereof by reputable overnight courier (e.g., FedEx) or
certified mail, postage prepaid, to such party’s address as provided for herein,
such service to become effective ten (10) calendar days after such mailing. THE
COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
13. Remedies.  The remedies at law of the Holder of this Warrant in the event of
any default or threatened default by the Company in the performance of or
compliance with any of the terms of this Warrant are not and will not be
adequate and, without limiting any other remedies available to the Holder in the
Transaction Documents, law or equity, to the fullest extent permitted by law,
such terms may be specifically enforced by a decree for the specific performance
of any agreement contained herein or by an injunction against a violation of any
of the terms hereof or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
14. Counterparts. This Warrant may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument. Signature delivered via facsimile or email shall be considered
original signatures for purposes hereof.
 
15. Descriptive Headings.  Descriptive headings of the sections of this Warrant
are inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.
 
16. Attorney’s Fees.  In the event of any litigation or dispute arising from
this Warrant, the parties agree that the party who is awarded the most money
shall be deemed the prevailing party for all purposes and shall therefore be
entitled to an additional award of the full amount of the attorneys’ fees and
expenses paid by said prevailing party in connection with the litigation and/or
dispute without reduction or apportionment based upon the individual claims or
defenses giving rise to the fees and expenses.  Nothing herein shall restrict or
impair a court’s power to award fees and expenses for frivolous or bad faith
pleading.
 
17. Severability. Whenever possible, each provision of this Warrant shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this Warrant
or the validity or enforceability of this Warrant in any other jurisdiction.
 
[Remainder of page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
an officer thereunto duly authorized.


Dated: January 21, 2015


THE COMPANY:


Innovus Pharmaceuticals, Inc.






By:  /s/ Bassam Damaj
 
Name:           Bassam B. Damaj Ph.D.
 
Title:           Chief Executive Officer



[Signature page to Warrant]


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


NOTICE OF EXERCISE OF WARRANT


TO:           INNOVUS PHARMACEUTICALS, INC.
ATTN: _______________
VIA FAX TO: (    )______________
VIA EMAIL TO: (    )______________




The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant to Purchase Shares of Common Stock dated as of January 16, 2015 (the
“Warrant”), to purchase shares of the common stock, $0.001 par value (“Common
Stock”), of INNOVUS PHARMACEUTICALS, INC., and tenders herewith payment in
accordance with Section 2 of the Warrant, as follows:


_______                      CASH: $__________________________ = (Exercise Price
x Warrant Shares)


_______
Payment is being made by:

_____
enclosed check

_____
wire transfer

_____
other



_______                      CASHLESS EXERCISE:


Net number of Warrant Shares to be issued to Holder: ______*


* X = Y (A-B)
      A


 
WhereX =the number of Warrant Shares to be issued to Holder.



 
Y = the number of Warrant Shares that the Holder elects to purchase under this
Warrant (at the date of such calculation).



A =the Market Price (at the date of such calculation).


B =Exercise Price (as adjusted to the date of such calculation).
 
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Warrant.


It is the intention of the Holder to comply with the provisions of Section 2.2
of the Warrant regarding certain limits on the Holder’s right to exercise
thereunder. The Holder believes this exercise complies with the provisions of
such Section 2.2. Nonetheless, to the extent that, pursuant to the exercise
effected hereby, the Holder would have more shares of Common Stock than
permitted under Section 2.2, this notice should be amended and revised, ab
initio, to refer to the exercise which would result in the issuance of the
maximum number of such shares permitted under such provision. Any exercise above
such amount is hereby deemed void and revoked.


As contemplated by the Warrant, this Notice of Exercise is being sent by
facsimile or email to the fax number and officer indicated above.


If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, the Holder either (1) has previously surrendered the
Warrant to the Company or (2) will surrender (or cause to be surrendered) the
Warrant to the Company at the address indicated above by express courier within
five (5) Trading Days after delivery or email or facsimile transmission of this
Notice of Exercise; provided that the Warrant Shares to be delivered pursuant to
this Notice of Exercise have been delivered to the Holder as of such date.


 
 

--------------------------------------------------------------------------------

 
 
To the extent the Warrant Shares are not able to be delivered to the Holder via
the DWAC system, please deliver certificates representing the Warrant Shares to
the Holder via reputable overnight courier after receipt of this Notice of
Exercise (by facsimile transmission or otherwise) to:


_____________________________________
_____________________________________
_____________________________________




 
 
Dated:           _____________________


___________________________
[Name of Holder]


By:________________________



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of the Warrant)


For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the Warrant to Purchase Shares of Common Stock dated as of January 21, 2015
(the “Warrant”) to purchase the percentage and number of shares of common stock,
$0.001 par value (“Common Stock”), of INNOVUS PHARMACEUTICALS, INC. specified
under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s), and appoints each such
person attorney to transfer the undersigned’s respective right on the books of
INNOVUS PHARMACEUTICALS, INC. with full power of substitution in the premises.


Transferees                                           Percentage Transferred
                                           Number Transferred








Dated:___________, ______


______________________________
[Transferor Name must conform to the name of Holder as specified on the face of
the Warrant]


By: ___________________________
Name: _________________________


Signed in the presence of:


_________________________
(Name)




ACCEPTED AND AGREED:


_________________________
[TRANSFEREE]


By: _______________________
Name: _____________________
